Name: Commission Regulation (EC) NoÃ 1238/2005 of 28 July 2005 amending Regulation (EC) NoÃ 85/2004 laying down the marketing standard for apples
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 30.7.2005 EN Official Journal of the European Union L 200/22 COMMISSION REGULATION (EC) No 1238/2005 of 28 July 2005 amending Regulation (EC) No 85/2004 laying down the marketing standard for apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Commission Regulation (EC) No 85/2004 (2) provides, inter alia, for a reduction in the minimum size from 1 August 2005 identical to the size laid down in United Nations Economic Commission for Europe (UN/ECE) standard FFV-50. (2) The inclusion of a ripeness criterion based on sugar content in UN/ECE standard FFV-50 has been proposed in the UN/ECE working party on agricultural quality standards. (3) As the minimum size is also a ripeness criterion, the possibility of incorporating these two ripeness criteria to the greatest extent possible into the marketing standard for apples should be studied. (4) Since this study must be conducted over at least three marketing years, application of the size reduction should be postponed to 1 June 2008 and the transitional provisions on sizing extended to 31 May 2008. (5) Steps should be taken however to protect the legitimate expectations of operators who have concluded contracts on the basis of the presumption of the application from 1 August 2005 of new standards providing for a reduction in size. (6) For the sake of clarity, it should be laid down that when a trade name is used to sell a product, the name of the variety or its synonym should also be mentioned. (7) A number of errors have arisen in the list of varieties in the Annex to the marketing standard. (8) Regulation (EC) No 85/2004 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 85/2004 is hereby amended as follows: 1. In the first sentence of Article 2, 31 July 2005 is replaced by 31 May 2008. 2. In the second paragraph of Article 4, 1 August 2005 is replaced by 1 June 2008. 3. The Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 August 2005. However, operators who, to the satisfaction of the Member States authorities, concluded before 1 August 2005 contracts on the basis of the second and third paragraphs of point III of the Annex to Regulation (EC) No 85/2004, may market the apples covered by those contracts in accordance with the provisions of those paragraphs. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 13, 20.1.2004, p. 3. Regulation as amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX Title 4 of the Appendix to the Annex to Regulation (EC) No 85/2004 is amended as follows: 1. The first sentence in the second paragraph is replaced by the following: Some varieties in the following list may be marketed under trade names for which an application for protection has been made or protection has been granted in one or more country, provided that the name of the variety, or the synonym thereof, appears on the labelling.; 2. The table showing the non-exhaustive list of varieties is replaced by the following: Variety Synonyms Trade name Colour group Russeting Size African Red African CarmineTM B Akane Tohoku 3 Primerouge ® B Alborz Seedling C Aldas B L Alice B Alkmene Early Windsor C Alwa B Angold C L Apollo Beauty of Blackmoor C L Arkcharm Arkansas No 18, A 18 C L Arlet B R Aroma C Red coloured mutants of Aroma, for example Aroma Amorosa B Auksis B Belfort Pella B Belle de Boskoop and mutants D R L Belle fleur double D L Berlepsch Freiherr von Berlepsch C Berlepsch rouge Red Berlepsch, Roter Berlepsch B Blushed Golden L Bohemia B L Boskoop rouge Red Boskoop, Roter Boskoop B R L Braeburn B L Red coloured mutants of Braeburn, for example: A L Hidala Hilwell ® Joburn AuroraTM, Red BraeburnTM, Southern RoseTM Lochbuie Red Braeburn Mahana Red Redfield ® Mariri Red EveTM, Red BraeburnTM, Southern RoseTM Redfield Red BraeburnTM, Southern RoseTM Royal Braeburn Bramley's Seedling Bramley, Triomphe de Kiel D L Brettacher SÃ ¤mling D L Calville (group of ¦) D L Cardinal B Carola Kalco C L Caudle CameoTM B Charden D L Charles Ross D L Civni Rubens ® B Coromandel Red Corodel A Cortland B L Cox's orange pippin and mutants Cox Orange C R Red coloured mutants of Cox's Orange Pippin for example: Cherry Cox B R Crimson Bramley D L Cripps Pink Pink Lady ® C Cripps Red SundownerTM C (1) Dalinbel B Delblush Tentation ® D L Delcorf and mutants, for example: Delbarestivale ® C L Dalili Ambassy ® Monidel Delgollune Delbard JubilÃ © ® B L Delicious ordinaire Ordinary Delicious B Deljeni Primgold ® D L Delikates B Delor C L Discovery C Dunn's Seedling D R Dykmanns Zoet C Egremont Russet D R Elan D L Elise Red Delight Roblos ® A L Ellison's orange Ellison C L Elstar and mutants, for example: C Daliter EltonTM Elshof Elstar Armhold Elstar Reinhardt Red coloured mutants of Elstar, for example: B Bel-El Red ElswoutTM Daliest ElistaTM Goedhof ElnicaTM Red Elstar Valstar Empire A Falstaff C Fiesta Red Pippin C Florina Querina ® B L Fortune D R Fuji and mutants B L Gala C Red coloured mutants of Gala, for example: A Annaglo Baigent Brookfield ® Galaxy Mitchgla Mondial Gala ® Obrogala Delbard Gala ® Regala Regal Prince Gala Must ® Tenroy Royal Gala ® Garcia D L Gloster B L Goldbohemia D L Golden Delicious and mutants D L Golden Russet D R Goldrush Coop 38 D L Goldstar D L Gradigold Golden Extreme ® Golden Supreme ® D L Granny Smith D L Gravenstein rouge Red Gravenstein, Roter Gravensteiner B L Gravensteiner Gravenstein D L Greensleeves D L Holsteiner Cox and mutants Holstein D R Holstein rouge Red Holstein, Roter Holsteiner Cox C R Honeycrisp Honeycrunch ® C L Honeygold D L Horneburger D L Howgate Wonder Manga D L Idared B L Ingrid Marie B R Isbranica Izbranica C Jacob Fisher D L Jacques Lebel D L Jamba C L James Grieve and mutants D L James Grieve rouge Red James Grieve B L Jarka C L Jerseymac B Jester D L Jonagold (2) and mutants, for example C L Crowngold Daligo Daliguy Jonasty Dalijean Jonamel Jonagold 2000 Excel Jonabel Jonabres King Jonagold New Jonagold Fukushima Novajo Veulemanns Schneica Jonica ® Wilmuta Jonagored and mutants, for example: A L Decosta Jomured Van de Poel Jonagold Boerekamp Early Queen ® Jomar Marnica ® Jonagored Supra Jonaveld First Red ® Primo Romagold Surkijn Rubinstar Red Jonaprince Wilton's ®, Red Prince ® Jonalord C Jonathan B Julia B Jupiter D L Karmijn de Sonnaville C R L Katy Katja B Kent D R Kidd's orange red C R Kim B Koit C L Krameri Tuvioun B Kukikovskoje B Lady Williams B L Lane's Prince Albert D L Laxton's Superb Laxtons Superb C R Ligol B L Lobo B Lodel A Lord Lambourne C Maigold B Mc Intosh B Meelis B L Melba B Melodie B L Melrose C L Meridian C Moonglo C Morgenduft Imperatore B L Mountain Cove Ginger GoldTM D L Mutsu Crispin ® D L Normanda C L Nueva Europa C Nueva Orleans B L Odin B Ontario B L Orlovskoje Polosatoje C Ozark Gold D L Paula Red B Pero de Cirio D L Piglos B L Pikant B L Pikkolo C Pilot C Pimona C Pinova Corail ® C Pirella Pirol ® B L Piros C L Rafzubex Rubinette ® Rosso A Rafzubin Rubinette ® C Rajka B Rambour d'hiver D L Rambour Franc B Reanda B L Rebella C L Red Delicious and mutants, for example: A L Camspur Redchief ® Erovan Early Red One ® Evasni Scarlet Spur ® Flatrar Starkspur Ultra Red ® Fortuna Delicious Otago Red King Red Spur Red York Richared Royal Red Sandidge Super Chief ® Shotwell Delicious Stark Delicious Starking Starkrimson Starkspur Topred Trumdor Oregon Spur Delicious ® Well Spur Red Dougherty A Red Rome A Redkroft A Regal A Regina B L Reglindis C L Reine des Reinettes GoldparmÃ ¤ne, Gold ParmonÃ © C Reineta Encarnada B Reinette Rouge du Canada B L Reinette d'OrlÃ ©ans D L Reinette Blanche du Canada Reinette du Canada, Canada Blanc, Kanadarenette D R L Reinette de France D L Reinette de Landsberg D L Reinette grise du Canada Graue Kanadarenette D R L Relinda C Remo B Renora B L Resi B Resista D L Retina B L Rewena B L Roja de Benejama Verruga, Roja del Valle, Clavelina A Rome Beauty Belle de Rome, Rome B Rosana Berner Rosenapfel B L Royal Beaut A L Rubin C L Rubinola B L Sciearly Pacific BeautyTM A Scifresh JazzTM B Sciglo Southern SnapTM A Sciray GS48 A Scired Pacific QueenTM A R Sciros Pacific RoseTM A L Selena B L Shampion B L Sidrunkollane Talioun D L Sinap Orlovskij Orlovski Sinap D L Snygold Earlygold D L Sommerregent C Spartan A Splendour A St. Edmunds Pippin D R Stark's Earliest C Ã taris Staris A Sturmer Pippin D R SÃ ¼gisdessert C L SÃ ¼gisjoonik C L Summerred B Sunrise A Sunset D R Suntan D R L Sweet Caroline C L Talvenauding B Tellisaare B Tiina B L Topaz B Tydeman's Early Worcester Tydeman's Early B L Veteran B Vista Bella Bellavista B Wealthy B Worcester Pearmain B York B (1) With minimum 20 % red colouring for Class I and Class II. (2) However, for the variety Jonagold, at least one tenth of the surface of the fruit in Class II must be streaked with red colouring.